Exhibit 10.56

Named Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2008 and 2009 for
the “named executive officers” (as defined under applicable securities laws) of
Seattle Genetics, Inc. (the “Company”). The table below also sets forth the
bonuses awarded to the Company’s named executive officers for the 2008 fiscal
year under the Company’s 2008 Senior Executive Annual Bonus Plan. The 2009
target bonuses (based on a percentage of base salary) for the Company’s named
executive officers under the Company’s 2009 Senior Executive Annual Bonus Plan
are also set forth in the table below.

 

Name and Title

   2008 Base Salary    2008 Bonus    2009 Base Salary    2009 Target Bonus
Percentage  

Clay B. Siegall, Ph.D.
President & Chief Executive Officer

   $ 575,000    $ 359,375    $ 602,350    50 %

Todd E. Simpson
Chief Financial Officer

   $ 306,200    $ 140,852    $ 313,900    40 %

Eric L. Dobmeier
Chief Business Officer

   $ 354,550    $ 174,439    $ 370,550    40 %

Thomas C. Reynolds
Chief Medical Officer

   $ 352,050    $ 178,841    $ 369,700    40 %

Morris Rosenberg
Executive Vice President, Development

   $ 300,050    $ 110,718    $ 318,300    35 %

Director Compensation Information

Please see the section entitled “Director Compensation” in the Company’s 2008
definitive proxy statement on Schedule 14A, filed with the Securities and
Exchange Commission on April 16, 2008, for a description of the compensation
provided to members of the Company’s Board of Directors.